Response to Amendment
Applicant's amendment filed August 2nd, 2021 has been entered. Claims 1, 4, and 12-13 have been amended.

The Section 102/103 rejections over Chiang made in the Office action mailed March 2nd, 2021 have been withdrawn due to Applicant’s amendment.
The Section 102 rejections over Thomas made in the Office action mailed March 2nd, 2021 have been withdrawn due to Applicant’s amendment.
The Section 103 rejections over Thomas in view of Chiang or Pelkie/Chung made in the Office action mailed March 2nd, 2021 have been maintained due to Applicant’s arguments being unpersuasive. The rejections have been updated to reflect Applicant’s amendments.

Response to Arguments
Applicant's arguments filed August 2nd, 2021 have been fully considered but they are not persuasive.

Regarding Chiang, while claim 5 was not rejected, it could have been. The Examiner releases that a closed-cell foam inherently comprises a foamed core with an integral non-porous skin, but in order to expedite prosecution, a new ground(s) of rejection was not made.

Regarding Thomas, Thomas teaches an elastic film having apertures therein, wherein the apertures are in the form of slits through the thickness of the elastic film [0006, 0071-0072] and wherein the elastic film is a multilayer film comprising a core layer and at least one skin layer [0066-0067]. The 
Therefore, the claimed subject matter has been taught by the recited combination. Applicant has made no attempt to challenge this combination other than merely stating that the subject matter is patentable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 2, the slits are already stated to be arc-shaped in claim 1.
This also holds true for claim 3, which should have been re-written to avoid restatement of subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (U.S. Pub. No. 2006/0251858 A1) (hereinafter “Thomas”), as applied to claims 1-3 above, in view of Chiang et al. (U.S. Pub. No. 2002/0165475 A1) (hereinafter “Chiang”) OR in view of Pelkie et al. (U.S. Pub. No. 2001/0008676 A1) (hereinafter “Pelkie”) and Chung et al. (U.S. Pub. No. 2004/0241389 A1), wherein claim 13 is optionally further in view of Wood et al. (U.S. Patent No. 5,773,374) (hereinafter “Wood”) OR Hamulski et al. (U.S. Pub. No. 2003/0124309 A1) (hereinafter “Hamulski”)
Regarding claims 1, 6, and 12, Thomas teaches a stretchable elastic film layer (All Figs. [24]) [0026] comprising an elastomeric material [0050-0064] and having a layered structure comprising a core layer and at least one skin layer [0066], which may comprise any number of plastic or elastic materials [0067], and having a plurality of apertures through the entire thickness of the elastic film (All Figs. [25]), wherein the apertures are in the form of slit openings formed by cutting [0072], wherein the slits are substantially closed until being opened by stretching to provide the film with an increased breathability [0006, 0073, 0077].
Further regarding claim 1 and regarding claims 2-4, Thomas discloses that a diameter/size for the apertures is generally 100 to 3000 microns (0.1 to 3 mm) [0073], but does not disclose the slits are arc-shaped.
Chiang teaches an elastic material (elastomer) [0013] comprising a plurality of arcuate semi-circular slits produced through the material by cutting [0037] that are substantially closed until being 
It would have been obvious to one of ordinary skill in the art at the time of invention to form the openable slits as arcuate/semi-circular. One of ordinary skill in the art would have been motivated to provide a long slit over a relatively short distance [0047].
	OR
Pelkie teaches an apertured elastomeric film for personal hygiene articles comprising elongated elliptical apertures such that it forms a predetermined direction of stretch perpendicular to the major axis of the apertures [0006-0007, 0044], wherein the minor axis length varies from 0.38-0.76 mm [0043].
Chung teaches that elongated apertures formed to provide elasticity in a direction perpendicular thereto are improved upon by providing elongated apertures with an arrangement such that the elongated apertures comprise a retractive force [0007, 0011, 0043], wherein a beneficial arrangement for providing a retactive force is providing arcuate slits in an circular/elliptical shape (Fig. 11 [46]) [0060-0061].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the apertured slits of Thomas as comprising a circular/elliptical arc shape. One of ordinary skill in the art would have been motivated to improve breathability upon stretching over a non-elongated aperture and provide a predetermined stretching direction [Pelkie; 0006-0007, 0044] but also provide a retractive force [Chung; 0007, 0011, 0043].
Regarding claims 7-11, while Thomas/Chiang OR Thomas/Pelkie/Chung teach that the elastic film comprises a breathability wherein the breathability is expressed in WVTR [0034] and elongation and recovery properties are disclosed [0026], an explicit value/range for these are not taught. While a permeability, tensile stress, recovery stress, elongation rate, or tensile strength are not disclosed, the claimed properties are deemed to be inherent to the structure of the prior art since Thomas/Chiang OR 
Regarding claims 13-14, the layered elastic film, comprising a plastic or elastic skin layer as recited above [0037] which would inherently plastically or elastically, respectively, is further laminated with additional layers (shape-retaining material) comprising an extensible breathable film(s) (All Figs. [14]) and first and/or second fibrous facing materials (All Figs. [41/42]) [0036, 0079] and is usable in personal care products and garments [0077, 0085-0086].
Further regarding claim 13, in the event the skin layer is not plastically deformed:
Wood teaches an elastic laminate for garments comprising an elastic film and at least one fibrous nonwoven layer laminated thereto (col. 1, lines 12-15 & claim 1), wherein the elastic film material comprises an elastomeric core and skin layer that permanently deforms past a certain level of stretching (col. 4, line 55 – col. 5, line 17).
	OR
Hamulski teaches an elastic film laminate for hygiene products and clothing [0055], wherein an elastic film is perforated/slit and is laminated to a fibrous fabric layer [0019-0020, 0048], wherein the elastic film comprises an elastomeric core and at least one skin layer that exhibits permanent deformation upon stretching past a certain limit [0007-0009, 0012].
It would have been obvious to one of ordinary skill in the art at the time of invention to a film that exhibits plastic deformation. One of ordinary skill in the art would have been motivated to form a film with increased opacity (Wood; col. 4, line 55 – col. 5, line 17) OR an elastic film that has a decreased tendency to tear upon stretching past an elastic limit [Hamulski; 0007-0009].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 8th, 2021